Cuyahoga App. No. 94174, 2010-Ohio-6478. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed January 31, 2011:
“To have standing as a plaintiff in a mortgage foreclosure action, must a party show that it owned the note and the mortgage when the complaint was filed?”
Pfeifer, J., dissents.
The conflict eases are U.S. Bank, N.A v. Bayless, Delaware App. No. 09 CAE 01 004, 2009-Ohio-6115, U.S. Bank, N.A. v. Marcino, 181 Ohio App.3d 328, 2009-Ohio-1178, Bank of New York v. Stuart, Lorain App. No. 06CA008953, 2007-Ohio-1483, and Countrywide Home Loan Servicing, L.P. v. Thomas, Franklin App. No. 09AP-819, 2010-Ohio-3018.